Citation Nr: 0935388	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to increased evaluation for limitation of 
motion of the left ankle, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to increased evaluation for posttraumatic, 
sensory only, left common peroneal neuropathy, secondary to a 
shell fragment wound, currently evaluated at 10 percent. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which denied the Veteran's 
applications for respective increased ratings for his service 
connected limitation of motion of the left ankle, currently 
evaluated at 10 percent, and posttraumatic, sensory only, 
left common peroneal neuropathy, currently evaluated at 10 
percent.  The Veteran filed a timely Notice of Disagreement 
(NOD) in December 2006 and, subsequently, in September 2007, 
the RO provided a Statement of the Case (SOC).  In November 
2007, the Veteran filed a timely substantive appeal to the 
Board.  In February 2008, July 2008, and February 2009, 
respectively, the RO provided Supplemental Statements of the 
Case (SSOCs).  

In May 2009, the Veteran testified at a hearing before the 
Board, seated at the RO (i.e. Travel Board hearing).  A 
transcript is of record.  

The Board notes that, in September 2008, the RO denied the 
Veteran's claims for service connection for heel spurs and 
Morton's disease of the left foot.  As the record does not 
indicate that the Veteran appealed these issues, they are not 
in appellate status and are not before the Board.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

Medical and X-ray evidence in the claims file shows that the 
Veteran has multiple scars in the left lower leg, ankle and 
foot regions, along with scattered retained metallic 
fragments in the same areas.  A February 2006 VA joints 
examination showed that the Veteran has two tender scars, one 
on the left distal calf and the other above the left Achilles 
tendon.  It is not clear which scars are due to the in-
service shell fragment wounds.  While the record shows that 
the Veteran's left ankle disability and sensory impairment of 
the left foot are secondary to shell fragment wounds, the 
instant Board decision only adjudicates the issues that have 
been developed for appellate review: limitation of motion of 
the left ankle and peroneal neuropathy of the left foot.  
However, the Board finds that the record raises a claim for 
entitlement to a separate compensable rating or ratings for 
tender shell fragment wound scars with retained metallic 
fragments in the soft tissues of the left lower leg, ankle 
and foot regions.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to June 12, 2008, the medical evidence establishes 
that the Veteran's service-connected left ankle disability 
was productive of no more than moderate limitation of motion 
or overall functional impairment.

2.  As of and following June 12, 2008, the medical evidence 
establishes that the Veteran's left ankle disability has been 
manifested by marked limitation of motion.

3.  The Veteran service-connected peroneal neuropathy is 
manifested by slight loss of sensation in the left lower leg 
and foot regions; it is productive of no more than overall 
mild incomplete paralysis or functional impairment.  


CONCLUSIONS OF LAW

1.  Prior to June 12, 2008, the criteria for a rating in 
excess of 10 percent for limitation of motion of the left 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5271 (2008).

2.  As of and following June 12, 2008, the criteria for an 
increased evaluation of 20 percent, but no greater than 20 
percent, for limitation of motion of the left ankle have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 
5271 (2008).

3.  The criteria for a rating in excess of 10 percent for 
peroneal neuropathy in the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.6, 4.10, 38 
C.F.R. § 4.124a, Diagnostic Code 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a February 2006 notice letter, the 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
and the information and evidence the claimant was expected to 
provide.  In a September 2008 notice, the RO advised the 
Veteran of the information required by Dingess.  However, 
this notice was issued after the May 2006 rating decision 
from which the Veteran's claim arises.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

The Board notes that, in a May 2008 letter, the RO advised 
the Veteran regarding the information required by Vazquez.  
However, this notice was issued after the May 2006 rating 
decision from which the Veteran's claim arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the May 
2008 letter, providing the information required by Vazquez, 
and the September 2008 notice, providing the information 
required by Dingess, the RO re-adjudicated the appellant's 
claims, as demonstrated by the February 2009 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing a fully compliant VCAA notification and 
re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist him with his claims.  In February 2006 and January 
2008, the RO afforded the Veteran VA medical examinations, 
which were thorough in nature.  These evaluations revealed 
findings adequate for rating purposes.  Under these 
circumstances, there is no further duty to provide a medical 
examination or opinion.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Increased Rating

a.  Factual Background.  The Veteran essentially contends 
that his service-connected left ankle and peroneal neuropathy 
disorders warrant higher ratings as they are productive of 
greater functional impairment than the respective 10 percent 
ratings assigned.  The relevant evidence consists of service 
treatment records, VA treatment records and statements from 
the Veteran.  

In a June 1968 service treatment record, the examiner noted 
that the Veteran incurred a mortar fragment wound of the left 
foot and ankle in May 1968.  The examiner indicated that 
there was no nerve or artery involvement.  He was treated 
with general surgery.  

In a June 1968 service personnel record, specifically a 
physical profile, the Veteran was restricted from "excessive 
running" due to a fragment wound of the left foot and ankle.

In a May 1969 service treatment record, the examiner noted 
posterior ankle pain upon flexion due to multiple shrapnel 
wounds.  X-rays were negative.

On a May 1969 service examination report, the examiner noted 
multiple shrapnel scars anteriorly and laterally on the left 
lower leg.  

In a June 1970 service discharge examination report, the 
examiner noted that the Veteran's lower leg was normal.  

In a December 1970 VA orthopedic and neurological 
examination, the Veteran reported feeling pains in his left 
leg, heel, and foot in cold and damp weather.  He also 
indicated feeling a loss of normal sensation on the left side 
of his left foot.  The examiner noted that the Veteran 
displayed a normal gait and stance.  The left leg, 
posteriorly, had superficial scars on the dorsum and over the 
Achilles tendon.  The examiner noted a 1 cm movable mass at 
one point.  The area was not particularly tender to 
palpation.  Additional scars were noted on the lateral aspect 
of the left foot all the way from the heel extending distally 
to the fifth metacarpal phalangeal joints.  That area was 
slightly tender.  The examiner noted a loss of sensation to 
pinprick on the lateral and dorsum aspect of the foot over 
the scarred area.  There was diminution in the range of 
motion of the left ankle in that it could not be extended.  
The examiner stated that the deficit amounted to 20 percent.  
The other motions were full range.  The diagnoses were, in 
part, scars of shrapnel wounds of the left leg and foot with 
neurological findings, and diminution of range of motions of 
the left ankle.  

In a January 1971 rating decision, the RO assigned a 10 
percent rating for scar, with neurological residuals in the 
left foot and leg.  In the decision, the RO specifically 
indicated that the Veteran had a loss of sensation to 
pinprick on the lateral aspect and dorsum of the foot over 
scarred areas thereon.  

In a December 1975 VA surgical examination report, the 
Veteran reportedly indicated that his left leg would feel 
fatigued at the end of the workday.  He indicated that it 
would throb during the night and would be stiff when he got 
up in the morning.  Upon physical examination, the examiner 
noted that the Veteran walked with a slight limp on his left 
lower extremity.  The left ankle showed a loss of motion from 
full flexion of about 10 degrees.  Side to side and plantar 
motion were full range.  The examiner noted shrapnel wounds, 
some measuring half a centimeter in diameter, on the lateral 
aspect of the left foot and the lower third of the left leg.  
The wounds on the leg were extremely tender to palpation.  
Some residual pieces of shrapnel could be felt underneath the 
skin to palpation.  There was a lack of sensation to pinprick 
on the lateral aspect of the left foot between the external 
malleous and the middle of the fifth metatarsal.  Upon X-ray 
examination, the examiner noted multiple metallic foreign 
bodies, several of which measured up to 6 to 8 millimeters in 
diameter.  These were present in the soft tissues above the 
lower third of the leg and tibial bones, particularly those 
of the plantar surface on the posterior half of the foot.  In 
addition, there was a six-millimeter metallic foreign body in 
the soft tissues on the dorsal surface overlying the 4th and 
5th metatarsals distal third.  

In an April 2004 VA treatment record, the examiner noted that 
the Veteran had shrapnel in his left foot, which was 
presently asymptomatic.  The VAMC provided the Veteran with 
ankle/foot orthotics which resulted in a near 100 percent 
improvement in pain.  

In a February 2006 VA neurological examination report, the 
Veteran stated that he had markedly increased sensitivity to 
touch in the back of his left calf and a tingling sensation 
in his left foot.  He reported sustaining multiple shrapnel 
injuries to the back of his left calf and ankle area in 1968 
during service.  He stated that the symptoms had persisted 
since the injury and lately had become more pronounced.  Upon 
physical examination, the examiner noted a few, small, well-
healed scars in the left posterior lower calf.  Muscle tone, 
bulk and strength were symmetrical and normal.  Deep tendon 
reflexes in both lower extremities showed knee jerk and ankle 
jerk to be 2 and symmetrical.  Plantar responses were flexor.  
Sensory examination showed decreased pinprick and light touch 
in the left posterior lateral surface of the low calf and 
foot.  The diagnosis was posttraumatic, sensory only, left 
common peroneal neuropathy.  

In a February 2006 VA joints examination, the Veteran 
reported constant aching, throbbing pain in his left ankle 
radiating throughout his left foot to his calf.  He described 
the pain as an 8 on a scale of 10.  He denied weakness, but 
reported decreased range of motion, stiffness, and 
instability as well as paresthesia.  He denied edema.  He 
stated that he had not had a flare-up in two years.  He 
stated that his left ankle gave out, causing him to fall ten 
days prior to the examination.  He indicated that his ankle 
disorder did not affect his ability to perform his job.  He 
stated that he was independent with activities of daily 
living, but that he no longer ran or walked long distances.  
He was unaware of any precipitating or alleviating factors 
regarding the pain.  He wore an ankle brace occasionally and 
arch supports in his shoes.  

Upon physical examination, the examiner noted that the 
Veteran walked, unassisted, on the ball of his left foot, 
lacking the normal follow-through of felt-toe walking on the 
left.  The ankles were symmetrical without edema or flat 
felt.  There was no tenderness to palpation, clicks or 
crepitans.  He had a 4 cm by 2 cm scar over the left Achilles 
tendon that was tender to touch, hypopigmented and well-
healed.  He also had a 2 cm round scar on the left distal 
calf that was tender to palpation, hypopigmented and well-
healed.  He had tenderness over the heel and there was no 
adherence to underlying tissue.  The texture of the scars on 
the calf and Achilles tendon were atrophic and shiny.  There 
was no elevation or depression to any of the scars.  The 
scars were not deep, and there was no inflammation, edema, or 
keloid formation.  There were no areas of induration or 
inflexibility.  There was no herniation, limitation of 
motion, loss of tissue mass, or loss of muscle mass 
associated with the scars.  Range of motion of the ankle was 
0 to 10 degrees of dorsiflexion and 0 to 30 degrees of 
plantar flexion.  He had 2+ pedal pulses, 2+ deep tendon 
reflexes including the Achilles tendon, and muscle strength 
of 5/5.  He was able to invert and revert against resistance.  
Upon repetitive stress testing with a two-pound weight 
applied to the forefoot, the Veteran could dorsiflex the foot 
10 out of 10 times without pain, weakness, fatigue, or 
incoordination.  Foot X-rays showed multiple radiodense 
fragments in the hind foot; no fractures; no acute 
abnormality; and calcaneal spurs.  Ankle X-rays showed 
multiple radiodense fragments in the soft tissues consistent 
with shrapnel injury; no fracture; and calcaneal spurs.  The 
diagnosis was shrapnel wounds to the left ankle with limited 
range of motion of the left ankle.  The Veteran also notably 
had retained shrapnel.  

In a December 2006 statement, the Veteran indicated that, if 
he did not use inserts in his shoes, he would find it 
impossible to walk without severe and disabling pain.

In a January 2007 statement, a coworker stated that the 
Veteran's noticeably dragged his foot at work.  He stated 
that the Veteran's leg was deteriorating.

In an additional January 2007 statement, the Veteran's 
supervisor reported that the Veteran was able to perform his 
assigned duties.  However, the supervisor had observed him 
limping in pain.

In a January 2007 statement, the Veteran stated that he had 
to use orthotics or experience excruciating pain causing a 
severe limp or an inability to walk.  He stated that he also 
experienced cramping pain at the base of the small toe, in 
the middle toe, on the side of the foot, and on the top part 
of the foot.  The Veteran also gave a history of spasms and 
twitching sensations on the bottom of the foot and ankle, 
increased sensitivity to pain at the back of the leg where 
the nerve was damaged, and pain in the left heel.  

In a January 2008 VA neurological examination report, the 
Veteran reportedly complained of increased sensitivity to 
touch in the back of his left calf and a tingling sensation 
in the left foot.  He also noted sharp, shooting pain in the 
left ankle and foot.  Upon physical examination, the examiner 
noted three, small, well-healed scars in the left posterior 
lower calf.  Muscle tone, bulk, and strength in all muscle 
groups in the left lower extremity were normal and 
symmetrical to that on the right.  Deep tendon reflexes, knee 
jerk, and ankle jerk were 2 and symmetrical.  Plantar 
responses were flexor.  Sensory exam showed decreased 
pinprick to light touch and to the pinprick in the left 
posterior lateral surface of the low calf and left lateral 
foot.  The Veteran was able to walk on the toes and heels; 
and ambulate without assistance.  The range of motion of the 
left ankle was full.  The diagnosis was posttraumatic, 
sensory only, neuropathy of the left common peroneal nerve.  

In a January 2008 VA joints examination, the examiner noted 
that the Veteran walked with a slight limp, but showed good 
posture and no pelvic tilt.  Examination of the ankle showed 
no swelling.  Range of motion testing, repeated four times, 
was 0 to 40 degrees of plantar flexion and 0 to 10 degrees of 
flexion.  The examiner  noted no pain, weakness, fatigue, or 
lack of endurance.  Varus and valgus motion were without any 
difficulty whatsoever.  The Veteran complained of an area of 
point tenderness over the metatarsal region, which was 
assessed as metatasalgia, and it was noted he wore shoe 
inserts.  In summation, the examiner stated that the Veteran 
had increasing discomfort with standing.  He was still 
working without compromise or any affect on his daily 
activities.  The ankle appeared to be stable.  There was no 
significant pain upon further repetitive uses.  There was no 
history of any recent flare-ups.  An X-ray showed shrapnel 
diffusely posteriorly above the hind foot, spurring the 
medial malleolus, with maintenance of the mortise.  There was 
some calcaneal spurring.

In a June 2008 VA treatment record, the examiner noted that 
the Veteran had point tenderness of the left plantar heel 
under the medial calcaneal tubercle; no arch discomfort along 
the court of plantar fascia; an absence of tinel or valleux 
sign with percussion of posterior tibial nerve; and mild 
tenderness to palpation of the muscle belly abductor.  The 
examiner stated that the Veteran had a tight guarded left 
foot in general with dorsiflexion at the ankle joint barely 
to perpendicular which improved only mildly with flexion of 
the knee joint.  The Veteran had a bilateral component of 
tibial varum present.  X-rays showed a well-formed plantar 
calcaneal spur as well as scattered residual shrapnel from a 
prior injury.  The assessment, in part, was equinus of the 
left foot.

At a May 2009 Travel Board hearing, the Veteran testified 
that he had no feeling from just above the ankle down to the 
small toe on the left side of his foot.  He also noted pain 
with palpation to the scars on the back of his leg.  (Hearing 
Transcript, page 13).  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code (DC) 5271, limited motion of the ankle 
warrants a 10 percent disability evaluation if moderate and a 
20 percent evaluation if marked.  The Board observes that the 
words "moderate" and "marked" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the degree that 
its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.

Normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the function loss with respect to all of these elements.  
In evaluation disabilities of the musculoskeletal system, it 
is necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.

38 C.F.R. § 4.124a, Diagnostic Code 8521 governs the 
evaluation of paralysis of the external popliteal nerve.  
Under Diagnostic Code 8521, an evaluation of 10 percent is 
assigned for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 30 percent 
rating requires severe incomplete paralysis of the external 
popliteal nerve.  A 40 percent evaluation requires complete 
paralysis of the external popliteal nerve, manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  
 
c.  Analysis.  

(i).  Limitation of motion of the left ankle, prior to June 
12, 2008.  

From the outset, the Board notes that muscle disabilities due 
to gunshot or shell fragment wounds are normally evaluated, 
in part, under the criteria delineated in 38 C.F.R. § 4.56.  
However, due to the anatomical location of the Veteran's 
shell fragment wound, specifically the anterior tibial region 
and ankle, it is apparent that he did not incur a muscle 
injury.  As such, the RO evaluated the Veteran's left ankle 
disorder under 38 C.F.R. § 4.71a, DC 5271, the criteria for 
limitation of motion of the ankle.  Service connection is 
also in effect for another residual of the shell fragment 
wound: peroneal neuropathy of the left foot, which is further 
addressed below, and the Board has raised and referred a 
claim for entitlement to a separate compensable rating or 
ratings for retained shell fragments and tender scars in the 
left lower leg, ankle and foot regions.  See introduction 
above. 

Reviewing the evidence of record, prior to June 12, 2008, the 
Board finds that in the February 2006 VA joints examination 
report, the Veteran reported pain in his ankle, radiating 
throughout his left foot and calf.  A physical examination of 
the left ankle revealed 10 degrees of flexion and 30 degrees 
of plantar flexion.  Testing indicated that the Veteran could 
flex his foot without pain, weakness, fatigue, or 
incoordination.  He was also able to invert and evert against 
resistance.  

Likewise, in the January 2008 VA joints examination, the 
motion of the ankle was 10 degrees of flexion and 40 degrees 
of plantar flexion, without pain, weakness, fatigue, or lack 
of endurance.  

The Board notes that, with the exception of the February 2006 
examination, indicating 30 degrees of plantar flexion, 
throughout the pendency of this appeal until June 12, 2008, 
the Veteran has displayed full plantar flexion and a 10-
degree loss of flexion.  The limitation of motion of the 
ankle has not been accompanied by flare-ups, pain, weakness, 
fatigue, or lack of endurance.  Although the Veteran 
demonstrated a limp during some examinations, the Board notes 
that the record indicates the presence of other foot 
disorders, to include heel spurs and Morton's foot.  The 
record does not contain any medical evidence linking the 
Veteran's limp to his service-connected left ankle disorder.  
Considering the moderate limitation of motion of the 
Veteran's ankle as evidenced prior to June 12, 2008, the 
Board finds that the disability at issue was not manifested 
by marked limitation of motion of the ankle, the requirement 
for the next higher 20 percent rating under DC 5271.   

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the Veteran's limitation 
of motion of the ankle, prior to June 4, 2008.  Accordingly, 
the benefit of the doubt doctrine does not apply to this 
aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").  

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service-connected left ankle disorder, by 
itself, has necessitated frequent hospitalizations or has, by 
itself, caused a marked interference with employment.  In the 
absence of such factors, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for a left ankle disorder pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

(ii)  Limitation of motion of the left ankle, as of and 
following June 12, 2008.  

The Board finds that the Veteran's limitation of motion of 
the left ankle warrants an initial rating of 20 percent, as 
of June 4, 2008.  In a VA treatment record on that date, the 
examiner noted that the Veteran demonstrated flexion barely 
to perpendicular (i.e. 0 degrees of flexion) with only mild 
improvements upon flexion of the ankle.  The record of 
evidence does not include any later treatment records or 
examinations.  Considering the examiner's finding of, at 
best, barely minimal flexion of the ankle, the Board finds 
this evidence sufficient to find a marked limitation of 
motion of the left ankle, the criteria for a 20 percent 
rating under DC 5271.  A 20 percent rating is the maximum 
evaluation allowed for limitation of motion under Diagnostic 
Code 5257, and, as such, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 are not applicable.  See VAOPGCPREC 36- 97 (Dec. 12, 
1997); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has considered other diagnostic criteria in 
determining if the Veteran's left ankle disorder met the 
criteria for an even higher rating.  However, the only 
Diagnostic Code allowing for a rating higher than 20 percent 
is DC 5270, allowing a 30 percent rating for ankylosis of the 
ankle with plantar flexion between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  Ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Dorland's Illustrated 
Medical Dictionary, 31st Ed., page 94 (2007).  The Board 
notes that the medical evidence of record does not contain 
any medical finding of anklylosis or complete immobility of 
the left ankle.  As such, this Diagnostic Code is not 
applicable.  

Acordingly, an increased rating to 20 percent is warranted 
for the Veteran's left ankle disability, as of and following 
June 4, 2008.  As to whether an even higher rating is 
warranted, the Board considered the benefit-of-the-doubt 
rule, but since the preponderance of the evidence is against 
this aspect of the appeal, this doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, supra. 

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service-connected left ankle disorder, by 
itself, has necessitated frequent hospitalizations or has, by 
itself, caused a marked interference with employment.  In the 
absence of such factors, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for a left ankle disorder pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

(iii).  Posttraumatic, sensory only, left common peroneal 
neuropathy.

The Board finds that the preponderance of the medical 
evidence is against a rating in excess of 10 percent for the 
neurological impairment of the left lower extremity, as the 
Veteran appears to experience only slightly diminished 
sensation in the left lower extremity.  There is no 
indication of atrophy of any of the left lower extremity 
muscles.  Although a limp has been noted, the medical 
evidence does not include an opinion linking such to the 
service-connected neuropathy.  Deep tendon reflexes, knee 
jerk, and ankle jerk were 2 and symmetrical.  Plantar 
responses were flexor.  Sensory exam showed only decreased 
pinprick to light touch and to the pinprick in the left 
posterior lateral surface of the low calf and left lateral 
foot.  In light of the above, the evidence of record does not 
support a 20 percent evaluation for moderate incomplete 
paralysis under Diagnostic Code 8521.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the Veteran's 
posttraumatic, sensory only, left common peroneal neuropathy.  
Accordingly, the benefit of the doubt doctrine does not apply 
to this aspect of the appeal.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant").  

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service-connected neuropathy, by itself, has 
necessitated frequent hospitalizations or has, by itself, 
caused a marked interference with employment.  In the absence 
of such factors, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for radiculopathy pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to increased evaluation for limitation of motion 
of the left ankle, currently evaluated at 10 percent, prior 
to June 12, 2008, is denied.  

Entitlement to a staged rating of 20 percent for limitation 
of motion of the left ankle, as of and from June 12, 2008, 
but no more than 20 percent, is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.

Entitlement to increased evaluation for posttraumatic, 
sensory only, left common peroneal neuropathy, currently 
evaluated at 10 percent, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


